 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   IN RE: QUALCOMM LITIGATION                        Case No.: 3:17-cv-108-GPC-MDD
11
                                                       ORDER ON APPLE’S MOTION
12                                                     FOR SUMMARY JUDGMENT ON
                                                       BCPA COUNTERCLAIMS
13
                                                       (COUNTERCLAIMS VI, VII, VIII,
14                                                     IX)
15
16
                                                       [ECF No. 602]
17
18
           In 2013, Apple and Qualcomm entered into a Business Cooperation and Patent
19
     Agreement (“BCPA”) that required Qualcomm to make sizable quarterly payments to
20
     Apple so long as Apple did not initiate or induce certain types of litigation or
21
     investigations. In its Second Amended Counterclaim (“SACC”), Qualcomm has asserted
22
     claims for breach of contract, breach of the implied covenant of good faith and fair
23
     dealing, unjust enrichment, and a declaratory judgment, all based on the BCPA. Before
24
     the Court is Apple’s Motion for Summary Judgment on these BCPA based
25
     Counterclaims. ECF No. 602. The parties submitted supplemental briefings. ECF No.
26
     758, 759, 773. A hearing was held on the motion on January 25, 2019. ECF No. 782.
27
28

                                                   1
                                                                                3:17-cv-108-GPC-MDD
 1         Meanwhile, Section 4 of the BCPA states that “
 2
 3
 4
 5                        ” Id. at 2.
 6         Unbeknownst to Qualcomm, in
 7
 8                                                                                         .
 9   Qualcomm Supp. Opp. Ex. 48, ECF No. 769. Apple did not
10                                                                                         , and
11   the BCPA is silent as to any duty to disclose such pre-BCPA contacts.
12         In September 2016, Qualcomm stopped making BCPA quarterly payments to
13   Apple. Apple FAC, ECF No. 83 at 64.
14   A.    Procedural History
15         1.     Qualcomm’s Second Amended Counterclaims
16         Count VI of Qualcomm’s Second Amended Counterclaims (“SACC”) advances a
17   claim for breach of the BCPA. SACC, ECF No. 469 at 158. Qualcomm claims that
18   Apple breached both Section 7 and Section 4 of the BCPA. Id. at 159-60. As to Section
19   7, Qualcomm alleges that Apple induced Samsung to suggest to the KFTC (“Korean Fair
20   Trade Commission”) that it should broaden its investigation into Qualcomm, made untrue
21   statements to the KFTC and other government agencies about Qualcomm, and urged the
22   KFTC to impose extraterritorial, worldwide remedies against Qualcomm. Id. at 160.
23   With respect to Section 4, Qualcomm claims that Apple induced the Contract
24   Manufacturers (“CMs”) to reduce royalty payments to Qualcomm, interfered with audit
25   procedures, and directed the CMs to misstate the selling price of the devices they sell to
26   Apple. Id. at 161.
27         Count VII of the SACC is a claim for breach of the implied covenant of good faith
28   and fair dealing. Id. at 161. Qualcomm alleges that by inducing governmental agencies

                                                  3
                                                                               3:17-cv-108-GPC-MDD
 1   to attack Qualcomm’s business, Apple has evaded the clear intent of Section 7 and has
 2   denied Qualcomm the benefit of its bargain. Id. at 162.
 3         Qualcomm raises an unjust enrichment claim in Count VIII, only in the alternative
 4   to its breach of contract claims. Id. at 163. Qualcomm takes the position that “if there
 5   was no meeting of the minds on the meaning of Section 7,” then no contract was formed,
 6   the BCPA is unenforceable, Apple received and unjustly retained the benefit of
 7   substantial payments from Qualcomm, and Qualcomm is entitled to restitution of the
 8   value of all unjustly retained payments. Id.
 9         Count IX seeks a declaration that Qualcomm is released from any obligation to
10   make further payments under the BCPA, including those for the second, third, and fourth
11   quarters of 2016. Id. at 164.
12         2.     Apple’s MSJ
13         Apple moves for partial summary adjudication on Qualcomm’s claim that Apple
14   breached Section 7 of the BCPA. Apple Mem., ECF No. 609 at 4. Apple argues that its
15   responses to agency inquiries cannot constitute “active inducement” and are protected by
16   Section 7’s safe harbor. Id. at 7-8. As to Qualcomm’s claim that Apple breached the
17   BCPA by making false statements to authorities, Apple asserts that the BCPA does not
18   permit Qualcomm to regulate the content of Apple’s responses to agency requests. Id.
19   Next, Apple asserts there is no evidence to support the claim that it attempted to expand
20   investigations of Qualcomm by government authorities. Id. As an alternative argument
21   regarding the Section 7 claims, Apple argues that Qualcomm’s interpretation of the
22   BCPA would violate public policy and thus Section 7 should be void. Id. at 11-12.
23         Apple does not move for summary judgment on the merits of the Section 4 breach
24   of contract claim, but instead, moves for a partial summary judgment that Qualcomm
25   cannot recover the BCPA payments as damages for that claim. Id. at 15.
26         Next, Apple moves for partial summary judgment on Qualcomm’s claims for
27   breach of the implied covenant of good faith and fair dealing, arguing that Apple’s
28   interactions with government authorities were expressly allowed by the BCPA. Id. at 12-

                                                    4
                                                                              3:17-cv-108-GPC-MDD
 1   13. Apple asks the Court to dismiss Qualcomm’s unjust enrichment claim. Id. at 13.
 2   Apple contends that unjust enrichment is not a stand-alone cause of action in California,
 3   and, moreover, Qualcomm’s argument that there was no meeting of the minds lacks merit
 4   in the face of the BCPA’s clear and unambiguous language. Id. Finally, Apple moves
 5   for summary judgment on Qualcomm’s declaratory relief claim. Apple asserts that it did
 6   not breach the BCPA during the BCPA’s term, and its obligations to refrain from filing a
 7   lawsuit under Section 7 did not survive termination of the BCPA.
 8                                        II. DISCUSSION
 9   A.    Legal Standard
10         1.     Summary Judgment
11         Federal Rule of Civil Procedure 56 empowers the Court to enter summary
12   judgment on factually unsupported claims or defenses, and thereby “secure the just,
13   speedy and inexpensive determination of every action.” Celotex Corp. v. Catrett, 477
14   U.S. 317, 325, 327 (1986). Summary judgment is appropriate if the “pleadings,
15   depositions, answers to interrogatories, and admissions on file, together with the
16   affidavits, if any, show that there is no genuine issue as to any material fact and that the
17   moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). A fact is
18   material when it affects the outcome of the case. Anderson v. Liberty Lobby, Inc., 477
19   U.S. 242, 248 (1986).
20         The moving party bears the initial burden of demonstrating the absence of any
21   genuine issues of material fact. Celotex, 477 U.S. at 323. The moving party can satisfy
22   this burden by demonstrating that the nonmoving party failed to make a showing
23   sufficient to establish an element of his or her claim on which that party will bear the
24   burden of proof at trial. Id. at 322-23. If the moving party fails to bear the initial burden,
25   summary judgment must be denied and the court need not consider the nonmoving
26   party’s evidence. Adickes v. S.H. Kress & Co., 398 U.S. 144, 159-60 (1970).
27         Once the moving party has satisfied this burden, the nonmoving party cannot rest
28   on the mere allegations or denials of his pleading but must “go beyond the pleadings and

                                                    5
                                                                                 3:17-cv-108-GPC-MDD
 1   by her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions
 2   on file’ designate ‘specific facts showing that there is a genuine issue for trial.’” Celotex,
 3   477 U.S. at 324. If the non-moving party fails to make a sufficient showing of an
 4   element of its case, the moving party is entitled to judgment as a matter of law. Id. at
 5   325. “Where the record taken as a whole could not lead a rational trier of fact to find for
 6   the nonmoving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v.
 7   Zenith Radio Corp., 475 U.S. 574, 587 (1986). The court must view all inferences from
 8   the evidence in favor of the nonmoving party. Id.; Fontana v. Haskin, 262 F.3d 871, 876
 9   (9th Cir. 2001) (stating that the court must “view[ ] the evidence in the light most
10   favorable to the nonmoving party.”). The Court does not engage in credibility
11   determinations, weighing of evidence, or drawing of legitimate inferences from the facts;
12   these functions are for the trier of fact. Anderson, 477 U.S. at 255.
13         2.     Contract Interpretation
14         Under California law, interpretation of a written instrument is solely a judicial
15   function unless interpretation turns on the credibility of extrinsic evidence. De Guere v.
16   Universal City Studios, 56 Cal. 4th 482, 501 (1997). “The mutual intention of the parties
17   at the time the contract is formed governs interpretation.” MacKinnon v. Truck Ins. Exch.,
18   31 Cal. 4th 635, 647 (2003) (citing Cal. Civ. Code § 1636. “Such intent is to be inferred,
19   if possible, solely from the written provisions of the contract.” Id. (citing Cal. Civ. Code
20   § 1639). Contract provisions are interpreted in their “ordinary and popular sense . . .
21   unless used by the parties in a technical sense, or unless a special meaning is given to
22   them by usage.” Cal. Civ. Code § 1644. If contractual language is clear and explicit, it
23   governs. Id. § 1638. But if the meaning is uncertain, the general rules of interpretation are
24   to be applied. Cal. Civ. Code § 1637; Pacific Indem. Co. v. California Elec. Works, Ltd.
25   29 Cal. App. 2d 260, 272 (1938).
26         Whether language in a contract is ambiguous is a question of law to be determined
27   by the court. Producers Dairy Delivery Co. v. Sentry Ins. Co., 41 Cal. 3d 903, 904
28   (1986). Interpretation of an unambiguous contract is also a question of law. Abifadel v.

                                                   6
                                                                                 3:17-cv-108-GPC-MDD
 1   Cigna Ins. Co., 8 Cal. App. 4th 145, 159 (1992) (“The interpretation of a contract is a
 2   question of law when the contract terms are unambiguous.”). Civil Code Section 1649
 3   provides as follows: “If the terms of a promise are in any respect ambiguous or uncertain,
 4   it must be interpreted in the sense in which the promisor believed, at the time of making
 5   it, that the promisee understood it.”
 6   B.      Qualcomm’s Claims that Apple Breached Section 7 of the BCPA
 7           Count VI of Qualcomm’s SACC includes the claim that Apple breached Section 7
 8   of the BCPA. SACC, ECF No. 469 ¶ 359. Apple moves for partial summary judgment
 9   on this claim. In its SACC, Qualcomm advances three theories to support this claim: 1)
10   Apple induced government investigations prior to the BCPA and then responded to
11   inquiries made as part of the investigation Apple had itself induced; 2) Apple made false
12   and misleading statements to government authorities; and 3) Apple attempted to expand
13   investigations of Qualcomm.
14           Under Section 7, Qualcomm agrees to make quarterly payments to Apple during
15   the term of the agreement “         ” as Apple does not “
16
17                     ” BCPA at 7. “              is defined to include any claim that “(
18
19
20                Id. at 7. The BCPA explains,
21
22
23                                                                 Id. BCPA also states that
24   for “
25
26                                                                              ’” Id.
27           1.    Qualcomm’s Claim that Apple Induced the FTC Investigation
28

                                                  7
                                                                               3:17-cv-108-GPC-MDD
 1         It is undisputed that the FTC initiated an informal investigation of Qualcomm in
 2   September of 2014 during the BCPA term, and as part of this investigation, the FTC
 3   asked Apple to provide information about Qualcomm. Qualcomm alleges that Apple
 4   actively induced the FTC to “                       ” and that, consequently, the BCPA’s safe
 5   harbor for responding to inquiries from governmental authorities in connection with an
 6   investigation “                                                                    ” does not
 7   protect Apple. Qualcomm Supp. Opp., ECF No. 769 at 6. Qualcomm asserts,
 8   consequently, it was relieved of its payment obligation from, at the latest, the first
 9   instance of Apple’s active inducement after the effective date of the BCPA, i.e.
10   November 2014. Id.
11         Qualcomm alleges that in August 2012, Apple suggested to the FTC
12   that they should investigate Qualcomm’s licensing practices. QSOF, ECF No. 640-1 ¶
13   67. There is no dispute that on August 9, 2012, Apple met with the FTC                   “to
14   educate”               “on the scope and value of a cellular standard” within iPhones. Id.
15   Apple’s goal was to “have the FTC               influence the industry in the way it
16   computes royalties for standard essential patents.” Id. Apple stated at the meeting “that
17   royalty payment should not be based on the sale price of the device.” Id. Moreover,
18   Apple stated that “some chipset suppliers (e.g. Qualcomm) seek royalties even when
19   purchasing the supplier’s chipset.” Id. ¶ 68.
20         According to a Form 10-K filed by Qualcomm, on September 17, 2014, the FTC
21   had notified Qualcomm that the agency was conducting an investigation of Qualcomm
22   relating to Section 5 of the Federal Trade Commission Act. Apple Mot. Ex. Z, ECF No.
23   602-31 at 86. The FTC notified Qualcomm that it was investigating conduct under
24   antitrust and unfair competition laws related to standard essential patents, pricing, and
25   contract practices with respect to baseband processors and related products. Id.
26         On October 27, 2014, the FTC emailed Apple “as part of [its] non-public
27   investigation to determine whether” Qualcomm has engaged in unfair methods of
28   competition “through licensing practices related to cellular chipset patents, including

                                                     8
                                                                                 3:17-cv-108-GPC-MDD
 1   potential breach of any FRAND commitments.” Apple Mot. Ex. F, ECF No. 602-11.
 2   The FTC asked Apple to discuss “
 3
 4
 5                      ” Id. On November 6, 2014, the FTC emailed Apple, reaffirming that
 6   the FTC is conducting an investigation to determine whether Qualcomm is violating the
 7   FTCA “
 8                                        .” Apple Mot. Ex. G, ECF No. 609-11 at 3. The
 9   FTC asked Apple to submit any request, proposal, or agreement with Qualcomm
10   “                                                                                    ” Id.
11   at 5. Apple responded to the FTC’s requests on November 18, 2014. Apple Mot. Ex. H.
12   Apple asserted that Qualcomm charges for its chipsets and its patents, including those
13   patents allegedly embodied in its chipset. Id. at 79. Apple also asserted that Qualcomm
14
15             , and that Qualcomm seeks to avoid its FRAND commitments by mixing SEPs
16   and non-SEPs. Id. at 82.
17         In a complaint filed in the Northern District of California on January 17, 2017, the
18   FTC sought injunctive relief, claimed that Qualcomm has unlawfully maintained a
19   monopoly in baseband processors, alleged that Qualcomm has a “no license-no chips
20   policy,” and that Qualcomm had violated its FRAND commitments. Qualcomm Opp.
21   Ex. 22 (“Qualcomm Opp”), ECF No. 632-24 at 317. The FTC referenced some of
22   Qualcomm’s negotiations and agreements with Apple. Id. at 339-42.
23                      a.      Whether pre-BCPA term inducement removes the safe harbor
24         Under Section 7 of the BCPA, Qualcomm is obligated to make quarterly payments
25   to Apple during the term of the agreement “        ” as Apple does not “
26
27                                        ” BCPA, ECF No. 609-5 at 7. Under these terms,
28   the BCPA provides a safe harbor for Apple’s responses to an official inquiry by stating

                                                   9
                                                                              3:17-cv-108-GPC-MDD
 1   that “
 2
 3                                                                                                    . Id.
 4            At its core, a safe harbor protects described behavior as compliant with specific
 5   laws, regulations or contractual provisions.1 It allows an individual or entity to engage in
 6   the described behavior with protection from claims alleging a violation or breach of the
 7   specified provisions. Meanwhile, behavior outside of the safe harbor is neither protected
 8   or necessarily noncompliant. Id. Here, Section 7 of the BCPA protects Apple’s
 9   responses to inquiries arising from “
10                                                       .” BCPA at 7. It provides a safe harbor by
11   allowing Apple to respond to inquiries without fear that the response to investigators will
12   be found to be active inducement of a third party to initiate litigation. The parties agree
13   that Apple’s conduct, by itself, before the BCPA term does not constitute active
14   inducement as to violate Section 7. That is, Qualcomm does not contend that Apple
15   breached the BCPA by inducing the FTC investigation outside of the BCPA term.
16   Instead, Qualcomm argues that Apple is not entitled to the safe harbor for its responses
17   during the term of the BCPA because it had previously induced the FTC to investigate
18   Qualcomm. To arrive at this conclusion, Qualcomm posits that Section 7 does not draw a
19   distinction between investigations that were induced prior to or during the BCPA term.
20   Qualcomm Opp., ECF No. 640 at 9.
21            Apple asserts that because its first interaction with the FTC during the BCPA term
22   occurred after the FTC had already opened its investigation, Apple did not actively
23   induce the investigation and its responses fall within Section 7’s safe harbor. Apple
24
25   1
       Susan C. Morse, Safe Harbors, Sure Shipwrecks, 49 U.C. Davis L. Rev. 1385, 1391–92 (2016)
26   (A safe harbor guarantees compliance for described behavior, without foreclosing the possibility that
     activities outside the safe harbor are also compliant. Sure shipwrecks provide that activity within the
27   sure shipwreck is definitely noncompliant, while activity outside the space described by the sure
     shipwreck may or may not be compliant. Thus the activity described by the sure shipwreck is subject to
28   a rule, while activities outside the sure shipwreck remain subject to a standard.

                                                        10
                                                                                         3:17-cv-108-GPC-MDD
 1   Mem. at 6-8. Qualcomm counters that Section 7’s “                ” draws no distinction
 2   between investigations that were induced during the term of the BCPA versus those that
 3   were induced before the term. Qualcomm Opp. at 9. Qualcomm thus argues that since
 4   Apple induced the FTC investigation in 2012, Apple’s responses are outside the safe
 5   harbor, even though the alleged inducement occurred prior to the BCPA term. The Court
 6   agrees.
 7         Section 7 does not limit “                   ” to inducement during the term of the
 8   agreement. It only requires that the inducement occur prior to the specified responses. A
 9   safe harbor conveys a benefit to a party and setting conditions to realize it, even one
10   based upon pre-BCPA conduct, is not unreasonable. The failure to satisfy the conditions
11   of the safe harbor removes the protection but does not establish liability. Accordingly, the
12   Court concludes that active inducement of an investigation prior to the term disqualifies
13   Apple from taking advantage of the safe harbor.
14                      b.     Did Apple’s 2012 meetings induce the FTC’s investigation?
15         Even if the BCPA does not distinguish between inducement prior to or during the
16   BCPA term, Apple asserts that Qualcomm has failed to raise a genuine dispute that
17   Apple’s 2012 meeting with the FTC induced its investigation. Apple Reply, ECF No.
18   679 at 1. Specifically, Apple contends that Qualcomm has not cited evidence that
19   Apple’s 2012 meeting with the FTC induced the investigation that started more than two
20   years later. Apple Reply at 1 (citing SOF, ECF No. 609-1 ¶ 34). It is undisputed that
21   Apple’s meeting with the FTC occurred in August 2012, but the FTC did not notify
22   Qualcomm of the investigation until September 17, 2014.
23         Apple is correct that Qualcomm does not show any direct evidence that Apple’s
24   meeting that induced the FTC to investigate Qualcomm. Qualcomm has not pointed to
25   any communications, statements, or filings by the FTC that demonstrate its reliance on
26   Apple’s meeting to initiate its investigation into Qualcomm.
27         However, drawing all inferences from the evidence in favor of Qualcomm, the trier
28   of fact could reasonably infer that Apple induced the investigation based upon the

                                                  11
                                                                                3:17-cv-108-GPC-MDD
 1   information disclosed by Apple in 2012 and the scope of the FTC investigation. In the
 2   meeting, Apple
 3
 4
 5                    . Apple’s specific goal was to have the FTC influence the way the
 6   industry computes royalties for SEPs. In other words, Apple intended for the FTC to
 7   investigate Qualcomm’s licensing practices, and the FTC did in fact do that. The FTC’s
 8   investigation was to determine whether Qualcomm violated the FTC Act through its
 9   licensing practices related to cellular chipset patents, which was the topic Apple raised to
10   the FTC. Moreover, the FTC asked Apple to
11                                                       . A trier of fact could find that the
12   scope of this investigation was correlated to Apple’s 2012 proffer to the FTC.
13         Apple makes much of the fact that the FTC did not notify Qualcomm of the
14   investigation until two years after the Apple meeting. True, it would be easier to infer
15   Apple induced the investigation had the investigation began immediately after the Apple
16   meeting. But on the other hand, it was not unreasonable for the FTC to take time to
17   perform its due diligence before launching an investigation into a company as large as
18   Qualcomm, especially given the highly technical patent licensing issues with multi-
19   billion dollar implications. After the meeting, Apple
20                                   Qualcomm Supp. Opp. Ex. 48 at 27, ECF No. 769.
21
22         The Court finds that Qualcomm has created a genuine dispute of material fact that
23   Apple’s 2012 actions induced the FTC informal investigation and therefore Apple’s
24   responses to the FTC are not entitled to the safe harbor.
25                       c.    Did Apple’s responses to the FTC “
26         By removing the safe harbor, Section 7 does not automatically convert unprotected
27   responses into acts of inducement. The safe harbor clarifies what is not active
28   inducement. On the other hand, nothing in the BCPA states any response outside of the

                                                  12
                                                                                3:17-cv-108-GPC-MDD
 1   safe harbor automatically constitutes “                           .” By its prior inducement,
 2   Apple is only denied the protection of the safe harbor. Or as stated by one commentator,
 3   just because an entity cannot rely on the safe harbor does not mean that its conduct has
 4   led to a sure shipwreck, i.e. foreclosed the possibility that the activities outside the safe
 5   harbor are also compliant with rules or contracts.2 Ultimately, Qualcomm is still required
 6   to demonstrate that Apple “                                                                   .” 3
 7            Assuming that Apple is outside of the safe harbor, Qualcomm must still create a
 8   genuine issue that Apple’s responses during the BCPA term actively induced the
 9   initiation of Litigation, for that is what Section 7 forbids. Qualcomm asserts that Apple
10   caused the FTC to initiate its informal investigation on September 17, 2014 and the
11   formal investigation on March 20, 2015, and resolved to “
12                                   ” QSOF ¶¶ 32, 94, 101. The Court will take up these
13   arguments in turn.
14            By October 27, 2014, the FTC had initiated a “
15                          ” Qualcomm had engaged in unfair methods of competition “
16
17                                 Apple Mot. Ex. F, ECF No. 602-11. The FTC specifically
18   asked Apple to discuss “
19
20
21               .” Id. The above shows that when the FTC sought information from Apple
22
23
     2
         Susan C. Morse, Safe Harbors, Sure Shipwrecks, 49 U.C. Davis L. Rev. 1385, 1391–92 (2016)
24
     3
25     Cf., Emily Cauble, Safe Harbors in Tax Law, 47 Conn. L. Rev. 1385, 1391–92 (2015) (if a taxpayer
     operates outside the boundaries of a safe harbor, he will not automatically forfeit the tax treatment
26   accorded to taxpayers falling within the safe harbor. Rather, an underlying standard will determine the
     tax consequences imposed upon taxpayers who function beyond the limits of a safe harbor, and, under
27   this standard, some taxpayers will receive the same treatment provided to taxpayers within the safe
     harbor while some will not.)
28

                                                        13
                                                                                          3:17-cv-108-GPC-MDD
 1   Qualcomm is arguing that Apple’s 2014-16 responses breached the BCPA by “initiating”
 2   later stages of the FTC investigation, the Court finds that public policy prohibits
 3   enforcement of a BCPA provision that would punish Apple for responding to the FTC
 4   requests for information. This finding is further developed below in Section B(3).
 5         2.     Qualcomm’s Claim that Apple Breached the BCPA by Making False
                  Statements to Authorities
 6
 7         In its second theory in support of its claim for breach of Section 7, Qualcomm

 8   contends that Apple breached the BCPA by making false and misleading statements

 9   about Qualcomm to regulators throughout the world. SACC ¶ 359(d). Apple responds

10   that the BCPA does not permit Qualcomm to regulate the content of Apple’s responses to

11   agency requests. Apple Mem. at 9.

12         Qualcomm submits that “[f]alse statements hinder, rather than facilitate,

13   government investigations and, therefore, cannot be characterized as ‘                 to

14   government inquiries.” Qualcomm Opp. at 11. Qualcomm also asserts that Apple’s only

15   plausible motivation for its false statements was to induce further investigation of

16   Qualcomm. Id. Finally, Qualcomm argues that allowing Apple to make false statements

17   under the guise of the safe harbor would defeat the BCPA’s purpose of obtaining

18   litigation peace. Id. Apple maintains that absent “                    ” of an agency

19   investigation during the term of the BCPA, Apple was free to respond to agency inquiries

20   however it liked. Apple Reply at 4.

21         To begin, the Court must construe the safe harbor term “

22           ” by investigative agencies. BCPA at 7. Interpreting this phrase requires an

23   appreciation of the purpose of the safe harbor provision in this case. By including a safe

24   harbor in the BCPA, the parties clearly recognized that Section 7 could not impose

25   significant penalties against Apple for responding to government requests for

26   information. The BCPA provides that “                                        ” fall within

27   the safe harbor provision. BCPA at 7. Section 7 does not define “

28

                                                  15
                                                                               3:17-cv-108-GPC-MDD
 1               ”. BCPA at 7. However, common sense dictates that the safe harbor cannot
 2   be transformed from a shield to a sword.
 3          Support for this unremarkable proposition can be found in cases involving the First
 4   Amendment’s Petition Clause which provides parties “breathing space required for
 5   effective exercise of the [petitioning] rights it protects.” Rock Rivers Commc’ns Inc. v.
 6   Univ. Music Grp., Inc. 745 F.3d 343, 351 (9th Cir. 2014) (Noerr-Pennington4 immunity
 7   afforded to pre-litigation correspondence). Meanwhile, in this case, the safe harbor
 8   operates, in many ways like the Petition Clause, by providing “breathing space”
 9   necessary for the effective exercise of protected contractual rights, i.e. the right to provide
10   responses to government inquiries.
11          However, it is instructive here that the Petition Clause does not operate without
12   limits. Excepted from protection are “sham” lawsuits which are both “objectively
13   baseless” and “an attempt to interfere directly with the business relationships of a
14   competitor.” Prof. Real Estate Investors, Inc. v. Columbia Pictures Indus., Inc. 508 U.S.
15   49, 60-61 (1993). In defining “objectively baseless”, the U.S. Supreme Court has
16   obtained guidance by referring to the Second Restatement of Torts definition of probable
17   cause which requires one to “reasonably believe[] in the existence of the facts upon
18   which the claim is based.” Id. at 62-63 (citing Restatement (Second) of Torts § 675).
19          Applying a “reasonable belief” standard into the facts of this case makes sense to
20   avoid turning a safe harbor into an absolute immunity which would immunize
21   demonstrably false statements. Using the standard here, “                                 ” would
22   necessarily require Apple to reasonably believe in the existence of the facts that are
23   provided in its responses. Ultimately, statements that are objectively false do not
24   factually respond to a question. If there is evidence that Apple’s response was
25
26
27
     4
      Eastern Railroad Pres. Conf. v. Noerr Motor Freight, Inc., 365 U.S. 127 (1961) and United Mine
28   Workers v. Pennington, 381 U.S. 657 (1965)

                                                      16
                                                                                      3:17-cv-108-GPC-MDD
 1   “objectively baseless” then the next step is to determine whether the untrue statement
 2   relates to areas covered by Section 7, i.e. FRAND and Exhaustion.
 3          Qualcomm advances a theory that a false statement to an agency is a breach of the
 4   BCPA solely because it is false, whether or not that statement induced the initiation of
 5                  But as discussed above, the relevant inquiry to Section 7 is whether Apple
 6   induced the initiation of              Given that a false statement is not a “           that
 7   only means that the false statement is outside of the protection of the safe harbor;
 8   Qualcomm must still provide evidence that the false statement induced the initiation of
 9                 for the statement to breach Section 7. To the extent Qualcomm maintains that
10   “Apple’s only plausible motivation for its false statements was to induce further
11   investigation of Qualcomm,” Qualcomm Opp. at 11, Qualcomm is free to argue that
12   Apple’s false or misleading statements induced a third party to initiate litigation against
13   Qualcomm on FRAND and Exhaustion issues, for that is what the BCPA prohibits. Even
14   if Qualcomm were to argue that the allegedly false statements induced the initiation of
15                   as the      is defined, Qualcomm has failed to raise a genuine dispute on
16   that issue.
17          Qualcomm alleges that Apple made false statements to the Directorate-General for
18   Competition (“DG Comp”), such as, that
19
20                                            . QSOF ¶¶ 70-74. Qualcomm also alleges, as false
21   statements, that Apple told the
22                                                        , and that Apple asserted that it has yet
23   to add a second chipset supplier because of Qualcomm’s exclusionary conduct. QSOF ¶
24   75. In addition, Qualcomm alleges that Apple told the
25
26             which Qualcomm claims is false. QSOF ¶¶ 72-74, 77-78.
27          Assuming Apple did not have a reasonable belief that these statements were true,
28   the next step is to determine whether these statements related to an area covered by

                                                    17
                                                                                 3:17-cv-108-GPC-MDD
 1   Section 7. As Apple points out in its Reply, none of these allegedly false statements
 2   relate to FRAND or exhaustion. Section 7 prohibits the initiation of              only if it
 3   includes a claim relating to FRAND or exhaustion of patents. While Qualcomm alleges
 4   that these statements caused agencies to make erroneous findings, Qualcomm has not
 5   pointed to any evidence that the agencies were induced to initiate Litigation involving a
 6   claim for FRAND violation or exhaustion, and the purportedly erroneous findings that
 7   Qualcomm relies upon do not involve FRAND or exhaustion issues.
 8         Qualcomm also alleges that Apple misled the KFTC when it claimed that
 9   Qualcomm never made a good faith offer that defines what patents are covered or
10                                      . QSOF ¶¶ 79-82. This statement implicates FRAND.
11   However, there are two problems. First, Qualcomm does not provide evidence that
12   Apple did not “reasonably believe[] in the existence of the facts upon which the claim is
13   based.” 508 U.S. 49 at 62-63. Nor has Qualcomm raised a fact issue as to whether this
14   statement induced the KFTC to                      against Qualcomm. The BCPA
15   prevents Apple from “                                                          .” To
16   induce means to “bring on or about, to affect, cause, to influence to an actor or course of
17   conduct, lead by persuasion or reasoning, incite by motives, prevail on.” Black’s Law
18   Dictionary 775 (6th ed. 1990). Therefore, it appears that the BCPA requires that the
19   action taken by Apple have some sort of effect or causing the third party to actually
20                     . In other words, conduct by Apple (no matter how egregious) that did
21   not lead a third party to                  will not constitute a breach of Section 7.
22   Qualcomm has failed to put forth any evidence that Apple’s allegedly false statements
23   induced any action from the KFTC.
24         Finally, Qualcomm challenges Apple statements to the FTC in December 2016 that
25   Qualcomm charges “excessive”, non-FRAND royalties that are “far out of bounds.”
26   QSOF ¶ 95. As evidence to show that Apple could not have had a reasonable belief that
27   the statements were true, Qualcomm relies on
28

                                                  18
                                                                               3:17-cv-108-GPC-MDD
 1                                          The statements relied on were
 2
 3                                                                          before the Court.
 4          This 2011 opinion does not show that Apple did not have a reasonable belief that
 5   the 2016 statements were true. In sum, Qualcomm has failed to a raise a genuine dispute
 6   that any of Apple’s allegedly false statements breach the BCPA.
 7          3.     Public Policy
 8          As an alternative argument, Apple Reply at 4 n.2, Apple contends that any
 9   interpretation of the BCPA that would prevent Apple from responding to agencies’
10   requests (whether based on subject matter or the alleged truthfulness thereof) would
11   violate public policy. Apple Mem. at 11. The Court partially disagrees with this
12   assertion.
13          The claim that public policy would permit a party to a contract to lie in a response
14   to government regulators is now moot given that the Court has found that Qualcomm has
15   failed to raise a genuine dispute that any false statements were material and were covered
16   by the BCPA. Meanwhile, there is a remaining question that requires analysis of public
17   policy considerations with respect to Apple’s responses from 2014-16 which allegedly
18   initiated “           by triggering a formal 2015 FTC investigation and 2017 FTC
19   lawsuit.
20          Apple’s position is that the BCPA violates public policy because it prevents Apple
21   from responding to government inquiries. Qualcomm has alleged that Apple’s responses
22   from 2014-16 breach the BCPA by initiating the 2015 formal investigation and the 2017
23   lawsuit. The Court concludes that interpreting Section 7 in this way would violate public
24   policy.
25          In Bovard v. American Horse Enterprises, Inc., 201 Cal. App. 3d 832 (1988), the
26   court recognized the need to exercise caution in applying public policy reasons to nullify
27   contractual terms in otherwise enforceable contracts. It observed that “public policy
28   requires and encourages the making of contracts by competent parties upon all valid and

                                                  19
                                                                                3:17-cv-108-GPC-MDD
 1   lawful considerations, and courts so recognizing have allowed parties the widest latitude
 2   in this regard; and, unless it is entirely plain that a contract is violative of sound public
 3   policy, the court will never so declare.” Id. at 838–839 (citing Stephens v. S. Pacific Co.,
 4   109 Cal. 86, 89–90 (1895)).
 5         At the same time, the Bovard court quoted from section 178 of the Restatement
 6   Second of Contracts recognizing that a contract will be unenforceable on public policy
 7   grounds if: “ . . . ‘the interest in its enforcement is clearly outweighed in the
 8   circumstances by a public policy against the enforcement of such terms.’ . . .” Id.
 9         “California courts, too, are loathe to enforce contract provisions offensive to public
10   policy.” Potvin v. Metropolitan Life Ins. Co., 22 Cal. 4th 1060 (2004). “A promise or
11   other term of an agreement is unenforceable on grounds of public policy if legislation
12   provides that it is unenforceable or the interest in its enforcement is clearly outweighed in
13   the circumstances by a public policy against the enforcement of such terms.” Cariveau v.
14   Halferty, 83 Cal. App. 4th 125, 131 (2000). “The term ‘legislation’ is used here in the
15   broadest sense to include any fixed text enacted by a body with authority to promulgate
16   rules, including not only statutes, but constitutions and local ordinances, as well as
17   administrative regulations issued pursuant to them.” Id. (citing Restatement (Second)
18   Contracts, § 178, cmt. a).
19         In Cariveau v. Halferty, the court found a confidentiality clause in a settlement
20   agreement was unenforceable on public policy grounds. Marion Hixon was a registered
21   agent under the rules of the National Association of Securities Dealers (“NASD”). Id. at
22   129. Plaintiff Loralynn Halferty invested funds with Equitable Life Assurance Society
23   through Hixon. Id. Later, Hixon improperly invested Halferty’s money in two real estate
24   limited partnerships and a corporation which Hixon managed. Id. Halferty later learned
25   that the investments were inappropriate and that Hixon possibly violated securities
26   dealers’ ethical standards. Halferty sought to recover the invested funds. Id. Hixon told
27   Halferty that the only way she would get her money back was to sign a Forbearance
28   Agreement which provided for repayment of Halftery’s investments and stated, in part:

                                                    20
                                                                                  3:17-cv-108-GPC-MDD
 1          The terms and conditions of this Forbearance Agreement and Mutual
            Release and each and all of the underlying events resulting in the negotiation
 2
            of this Agreement shall remain private and confidential in all respects and
 3          shall not be disclosed by any party hereto, ... for any reason whatsoever, to
            any public or private person or entity, or to any administrative, law
 4
            enforcement or regulatory agency.
 5
     Id.
 6
            The agreement also provided that the confidentiality clause would be waived if a
 7
     party is subpoenaed or under court order to disclose the subject matter of the agreement if
 8
     the party was not “either personally or by acting through another person or entity,
 9
     responsible for the initiation of the inquiry which resulted in the subpoena or court
10
     order.” Id. at 136 n.4.
11
            The trial court concluded that the confidentiality clause was void and
12
     unenforceable as a violation of the public policies expressed in the NASD rules and the
13
     Securities Exchange Act (“SEA”). Id. Hixon5 appealed, arguing that contracts settling
14
     disputes are generally enforceable and that public policy favors the settlement of
15
     disputes. Id. The appellate court affirmed finding that the agreement “violates the
16
     NASD rules as well as the prohibition of the Securities Exchange Act of 1934 of
17
     contracts that involve the continuance of a violation of the Act.” Id. at 138. Hixon “was
18
     under an affirmative duty pursuant to the NASD rules and policy, to disclose her outside
19
     dealings to her employer and was subject to a policy that disapproved of actions
20
     preventing customers from discussing misconduct with an agent's employer and the
21
     NASD.” Id. at 136. The court thus found that a confidentiality agreement that restricted
22
     a customer of a NASD member “from reporting improper conduct to the NASD serves to
23
     perpetuate the improper conduct and is condemned by NASD policies.” Id. at 136. “The
24
     Forbearance Agreement required suppression of information that Hixon was required to
25
26
27
     5
       Hixon was shot to death during the litigation and the trustee of her estate subsisted Hixon as plaintiff,
28   for ease I will just refer to the trustee as Hixon.

                                                          21
                                                                                            3:17-cv-108-GPC-MDD
 1   report to her employer and the NASD,” and “also allowed Hixon to continue to violate
 2   the rules regarding outside sales, facilitated her periodic false reports to her employer,
 3   and frustrated the NASD’s self-regulation policies.” Id. at 135.
 4         The court noted that maintaining an honest marketplace in securities had been
 5   declared a “national public interest” in the SEA. Id. at 136. The court concluded that the
 6   public policy from securities laws and regulations outweighed the interest in settling
 7   disputes without litigation. Id.
 8         Here, Apple asserts that it had a legal duty to comply with all subpoenas and
 9   investigate demands from the FTC. Apple Mem. at 11. 14 U.S.C. § 49 provides that the
10   FTC “shall have power to require by subpoena the attendance and testimony of witnesses
11   and the production of all such documentary evidence relating to any matter under
12   investigation.” FTC investigations are in the matter of public interest. See 16 C.F.R. §
13   2.3 (“The Commission acts only in the public interest and does not initiate an
14   investigation or take other action when the alleged violation of law is merely a matter of
15   private controversy and does not tend adversely to affect the public.”). The FTC
16   “encourages cooperation in its investigations” and “expects all parties to engage in
17   meaningful discussions with staff to prevent confusion or misunderstandings regarding
18   the nature and scope of the information and material being sought, in light of the inherent
19   value of genuinely cooperative discovery.” 16 C.F.R. § 2.4. The FTC is given subpoena
20   powers and may initiate an enforcement proceeding in connection with the failure or
21   refusal to comply with a subpoena. 16 C.F.R. §§ 2.7, 2.13.
22         Qualcomm contends that the BCPA prohibitions do not contravene public policy.
23   Qualcomm Opp. at 12. To decide this issue, it is necessary to determine what effect
24   Qualcomm’s interpretation of Section 7 would have on public policy. Here, the FTC was
25   investigating Qualcomm’s licensing practices to determine whether it violated the
26   Sherman Act and adversely affected consumers. Apple’s responses to FTC inquiries led
27   the FTC to conclude that Qualcomm’s conduct violated antitrust laws and led it to file a
28   lawsuit against Qualcomm seeking injunctive relief to protect consumers from ongoing

                                                   22
                                                                                3:17-cv-108-GPC-MDD
 1   anticompetitive behavior. Clearly, the violations investigated were serious and are
 2   alleged to have adversely affected the public.
 3         Under these circumstances, enforcing the BCPA so as punish Apple for responding
 4   to regulatory investigations would deter parties from responding to regulatory
 5   investigations and have the effect of concealing ongoing illegal conduct to the detriment
 6   of the public and perpetuating improper conduct.
 7         Qualcomm argues that the BCPA should be enforced because public policy favors
 8   settlement of potential legal claims. Qualcomm Opp. at 13. While the Court exercises
 9   caution in applying public policy reasons to nullify contractual terms, settlement
10   agreements are unenforceable where enforcement is outweighed by a public policy
11   against the enforcement of such terms. Bovard v. American Horse Enterprise, Inc. 201
12   Cal. App. 3d 832, 840 (1988). In addition, Section 7 does not promote settlement of past
13   claims, rather than create financial incentives in order to avoid future challenges to its
14   licensing practices.
15         Qualcomm next maintains that Apple gave up the BCPA payments by actively
16   inducing investigations and by making untrue statements, not by responding to
17   government inquiries. According to Qualcomm, that distinguishes Section 7 from
18   Cariveau. Qualcomm also contends that public policy does not protect making untrue
19   statements to government authorities. 18 U.S.C. § 1001 prohibits knowingly making
20   “any materially false, fictitious, or fraudulent statement or representation” “in any matter
21   within the jurisdiction of the executive, legislative, or judicial branch of the Government
22   of the United States.” Qualcomm asserts that if Apple is responding to a federal
23   government inquiry with a false statement, then such response is not protected by public
24   policy.
25         The Court agrees that public policy does not support Apple’s position that its
26   responses are protected and immune from any form of review even if Apple did not
27   reasonably believe in the existence of the facts reported in its responses. However, that
28   issue is moot given the Court’s prior determination regarding the alleged false statements.

                                                   23
                                                                                3:17-cv-108-GPC-MDD
 1         For the reasons stated, the Court concludes that public policy bars enforcement of
 2   the BCPA with respect to Apple’s responses from 2014-16. As such, the Court grants
 3   Apple’s motion for partial summary judgment as to the claims that Apple initiated the
 4   2015 FTC formal investigation and 2017 FTC lawsuit.
 5         4.     Qualcomm’s Claim that Apple Attempted to Expand the Scope of
                  Investigations of Qualcomm
 6
 7         Lastly, Qualcomm claims that Apple was not entitled to BCPA payments because

 8   it attempted to expand investigations of Qualcomm. Specifically, Qualcomm points to:

 9   1) Apple’s alleged attempt to expand the EU’s investigation; 2) Apple’s inducement of

10   Samsung to suggest to the KFTC that it should broaden its investigation; and 3) Apple’s

11   urging of the KFTC to impose worldwide remedies against Qualcomm.

12                a.    The European Union’s Investigation of Qualcomm

13         There is no question that EU’s Directorate General for Competition’s (“DG

14   Comp”) initial investigation did not relate to Qualcomm’s licensing practices. QSOF 28,

15   86; Qualcomm Opp. Ex. 9 at 1. It is also undisputed that Apple did not actively induce

16   the initiation of this investigation. SOF 29. After the investigation was initiated, Apple

17   received the DG Comp’s initial RFI (“Request for Information”) on or about August 12,

18   2014. SOF 30. Apple sent its first response on August 15, 2014. SOF 31. The response

19   does not mention FRAND, exhaustion or Qualcomm’s licensing practices. Id. The final

20   decision of the European Commission that Qualcomm points to only references the issue

21   of Qualcomm’s exclusivity payments. On January 24, 2018, the European Commission

22   issued a decision concluding that “

23
24                                         Qualcomm Opp. Ex. 41, ECF No. 640-43 at 102.

25         Qualcomm alleges that Apple provided responses to DG Comp queries that

26   improperly induced DG Comp to expand its investigation to include challenges to

27   Qualcomm’s licensing practices. Qualcomm. Opp. at 12. Qualcomm also alleges that in

28   July 2015, while the EU was investigating certain payments that Qualcomm had made to

                                                  24
                                                                               3:17-cv-108-GPC-MDD
 1   Apple under a different agreement, Apple induced Samsung to ask DG Comp to broaden
 2   the investigation                                                                       .
 3   Qualcomm Opp. at 5.
 4          Apple argues that Qualcomm has failed to raise a genuine dispute of material fact
 5   that Apple actively induced the DG Comp to initiate Litigation involving FRAND or
 6   exhaustion.
 7         As noted above, Section 7 does not define “                                       ”.
 8   “Responding” is defined as “to make a reply; answer.” The American Heritage
 9   Dictionary of the English Language, 4th Edition. In the context of the BCPA, the Court
10   concludes that the reply must be responsive to the query. That is, it must fairly be an
11   answer to the call of the question. Otherwise, under the guise of a response, Apple could
12   improperly initiate an investigation or broaden the scope of an investigation that is
13   underway.
14                       i.    Whether Apple Induced the EU to Investigate Qualcomm for
                               Possible FRAND Violations
15
16         On November 4, 2014, the DG Comp issued an RFI asking Apple: “In your

17   experience, are the intellectual property rights associated with BCs [baseband chipsets]

18   an impediment for switching between different BC suppliers for your company?” RSOF,

19   ECF No. 776 ¶¶ 87, 97; Qualcomm Opp. Ex. 12, ECF No. 640-14 at 187. On January 9,

20   2015, Apple responded in the affirmative, and explained that in its experience:

21   “

22
23            ” Id.

24         Apple asserted that it paid a net royalty of      per unit to Qualcomm, which is

25   the function of a series of agreements between the two companies that requires Apple to

26   purchase baseband processor chipsets exclusively from Qualcomm. Id. Apple alleged

27   that if it were to use another chipset supplier, Apple would have to pay much higher

28   royalties and lose additional funds from Qualcomm. First, Apple explained that BCPA

                                                  25
                                                                               3:17-cv-108-GPC-MDD
 1   caps the royalties at
 2                                   which effectively means that Apple must purchase chipsets
 3   exclusively from Qualcomm. Id. Apple believed that if it used another chipset supplier,
 4   Apple would lose the royalty cap and would have to pay over           a unit in royalties. Id.
 5            Next, Apple stated that it would lose funds paid under its                         if
 6   Apple used another chipset supplier. Apple alleged that the                           was
 7   achieved by Qualcomm leveraging its SEPs and high royalty demands to force Apple to
 8   agree to exclusivity in exchange for a discount off Qualcomm’s royalties. Id. Pursuant
 9   to the                         , Qualcomm agreed to pay Apple           for each iPhone with
10   a Qualcomm chipset as long as Apple purchases chipsets exclusively from Qualcomm.
11   Id. at 188. Apple concluded that a decision to use a different chipset supplier would
12   likely increase the cost of Qualcomm’s intellectual property to Apple in terms of
13   royalties. Id.
14            Apple asserts that this document is responsive to an agency request and thus
15   protected by the BCPA’s safe harbor. Apple Reply at 6. Qualcomm contends that Apple
16   was not merely responding to the RFI but inducing DG Comp to expand its investigation
17   to include challenges to Qualcomm’s licensing practices. Qualcomm Opp. at 12.
18            The initial query posed by the EC was wide ranging and asked for Apple to
19   describe “
20                that would make it difficult to switch chipset suppliers. The Court concludes
21   that each of Apple’s responses described its experience relating to intellectual property
22   rights associated with Qualcomm baseband chips and the effect of switching chipset
23   suppliers. Given the purpose of the safe harbor, Qualcomm has failed to prove that these
24   responses fall outside the safe harbor’s protective umbrella.
25            As a matter of law, the answers were responsive to an RFI and therefore protected
26   by the safe harbor. Even assuming the response was overbroad, non-responsive and
27   outside the safe harbor, Qualcomm has, as discussed above, failed to raise a disputed
28

                                                    26
                                                                                 3:17-cv-108-GPC-MDD
 1
 2                     .” Yet there is no email, filing or documentation that shows through direct
 3   or circumstantial evidence that                            to the KFTC.
 4         Finally, even if one could reasonably conclude that                                  ,
 5   there is not a triable issue as to whether Apple
 6                 . There is no evidence to show whether             came up with the idea and
 7   asked Apple for help, at which point Apple was not the one inducing, or whether
 8                      to                   .
 9         In conclusion, Qualcomm has failed to raise a genuine dispute that Apple induced
10             to ask the DG Comp to broaden its investigation.
11         The Court concludes that Qualcomm has failed to raise a genuine issue that Apple
12   actively induced the DG Comp to initiate Litigation against Qualcomm.
13                 b.        Whether Apple induced Samsung to Suggest the KFTC Broaden Its
                             Investigation
14
15         Qualcomm claims that Apple breached Section 7 by inducing Samsung “

16                                                                          ” SACC ¶¶ 359(d);

17   216. Apple contends that there is no evidence creating a triable issue regarding this

18   allegation.

19         Qualcomm alleges that

20                                        . RSOF 53. Apple counters that there is no evidence

21   to suggest that                                                   .

22
23                 RSOF 57.

24         Qualcomm notes that Apple admitted that

25                                                                . RSOF 18. Qualcomm argues

26   that this evidence, along with evidence of Apple’s strategy to induce and expand

27   investigations into Qualcomm, permits the jury to infer that                 discussed

28   instigating an expansion of the KFTC’s investigation into Qualcomm.

                                                    28
                                                                                3:17-cv-108-GPC-MDD
 1         Qualcomm’s argument is not persuasive. Just because
 2                           it is not reasonable to infer that
 3   induce the KFTC to expand its investigation. Moreover, it
 4                              . Qualcomm has failed to raise a genuine dispute that Apple
 5   induced             to suggest to the KFTC that it expand its investigation of Qualcomm.
 6                  c.   Apple’s Request to the KFTC for Worldwide Remedies against
                         Qualcomm
 7
 8         Qualcomm claims that Apple breached Section 7 by “urg[ing] the KFTC to impose

 9   extraterritorial, worldwide remedies against Qualcomm.” SACC ¶ 359(d). The KFTC

10   opened its investigation of Qualcomm no later than March 17, 2015. SOF 38; Apple

11   Mem. Ex. D, ECF No. 602-31 at F-26. There appears to be no dispute that Apple did not

12   induce this KFTC investigation. On March 27, 2015, KFTC sent an RFI to Apple

13   containing at least 15 questions regarding Qualcomm’s licensing practices. SOF 40-41.

14   The KFTC asked Apple to explain its licensing agreements with Qualcomm, how

15   royalties are calculated under the agreement, and whether the royalty calculation is

16   reasonable. Apple Mem., Ex. I at 96-98. Apple sent its first response to the KFTC on

17   May 5, 2015. SOF 43; Apple Mem. Ex. J, ECF No. 609-13.

18         Apple asserts that the KFTC requested Apple’s opinion on the proper scope of

19   remedies for the Qualcomm investigation on July 17, 2015. Apple Mem. Ex. K at 134,

20   ECF No. 609-15. The document that Apple cites in support of this assertion is an email

21   from Sanghoon Shin to Apple regarding a meeting with the KFTC. Shin states that the

22   KFTC noted that Qualcomm has argued that a corrective order should only have effect

23   with respect to the domestic handset firms, but invited Apple to submit countervailing

24   reasoning, to justify inclusion of Apple and other foreign makers with the domestic

25   makers as objects of a corrective order to Qualcomm. Id.

26         Previously, on July 14, 2015, Apple submitted to the KFTC a document which

27   concluded: “

28

                                                    29
                                                                              3:17-cv-108-GPC-MDD
 1                                                                                              ”
 2   Qualcomm Opp. Ex. 7, ECF No. 640-9 at 156. Ultimately, the KFTC’s January 20, 2017
 3   Order did not impose worldwide remedies. RSOF 61.
 4            Apple first argues that its cooperation with the KFTC investigation did not actively
 5                              because this investigation was already open. Apple Mem. at 6-7.
 6   Apple also contends that its submissions to the KFTC were made in response to the
 7   agency’s request and thus protected under the safe harbor. Apple Mem. at 9-10. Third,
 8   Apple contends that suggesting worldwide remedies is not inducing                    Finally,
 9   Apple notes that the KFTC order applies only to manufacturers that are headquartered in
10   or sell chipsets in Korea, and does not apply worldwide. Qualcomm contends that Apple
11   was not “                  to the KFTC’s inquiry and thus does not qualify for the safe harbor.
12   Qualcomm Opp. at 12. Qualcomm takes the position that Apple affirmatively argued for
13   the KFTC to impose worldwide remedies, which was an active inducement under Section
14   7. Id.
15                         i.      Is Apple’s Response to the KFTC covered by the safe harbor?
16            The safe harbor covers Apple if it is “
17                                                                                          .
18   BCPA at 7. The safe harbor protects replies that are responsive to inquiries or requests.
19   The undisputed facts show that KFTC asked Apple to explain its licensing agreements
20   with Qualcomm, how royalties are calculated under the agreement, and whether the
21   royalty calculation is reasonable. Apple Mem. Ex. I at 96-98. Apple does not point to
22   anywhere in this RFI that calls for an opinion as to the scope of remedies against
23   Qualcomm. Apple sent a response on May 5, 2015. SOF 43; Apple Mem. Ex. J, ECF
24   No. 609-13.
25            Then, on July 14, 2015, Apple sent a memo that requested worldwide remedies.
26   Apple has not shown, or asserted, how this memo was in response to the KFTC’s initial
27   RFI. Apple alleges that on July 17, 2015, the KFTC requested Apple’s opinion on the
28   proper scope of remedies for Qualcomm. SOF 43. But Apple sent its memo on July 14,

                                                     30
                                                                                  3:17-cv-108-GPC-MDD
 1   2015 and the KFTC did not request Apple’s opinion on the scope of remedies until July
 2   17, 2015. It is inconceivable that Apple’s memo could be responsive to a KFTC request
 3   that had not been sent. Moreover, Apple’s request for a larger remedy does not appear
 4   relevant to the questions posed in the initial RFI. The Court concludes that Apple is not
 5   entitled to the protection of the safe harbor as to this July 14, 2015 submission. That
 6   leaves open the question whether Apple “actively
 7
 8                       ii.    Did Apple actively induce the initiation of Litigation?
 9         “            as defined in the BCPA “
10
11                    ” BCPA at 12. While the term is to be construed broadly, a remedy is
12   not a procedure to resolve a controversy. Instead, it is the relief available in a lawsuit. A
13   remedy is not an independent proceeding but, instead, arises in the course of an
14   administrative proceeding or lawsuit.
15         Even assuming a remedy constitutes                 however, it does not appear that
16   Apple “                                                        .” Qualcomm has not raised a
17   genuine issue as to whether, by Apple’ active inducement, the KFTC actually initiated
18   Litigation. Qualcomm has not shown any evidence that the KFTC began a new
19   investigation, expanded its investigation in some material way, or initiated any other
20   procedure or proceeding, such as a lawsuit or administrative action. And to the extent
21   that Apple requested a worldwide remedy, the KFTC did not issue such remedy. There is
22   simply no evidence that the KFTC initiated anything as a result of Apple’s request.
23         Notably, the last sentence of Section 7 does not apply.
24
25
26                             That clarification is limited to an instigation of an investigation
27   and is not as broad as instigating Litigation. Apple has certainly suggested to a
28   governmental authority that it instigate an expanded remedy, but that is distinct from an

                                                   31
                                                                                 3:17-cv-108-GPC-MDD
 1   investigation. Qualcomm has failed to raise a genuine dispute that Apple breached the
 2   BCPA by urging the KFTC to impose worldwide remedies against Qualcomm.
 3         In sum, summary adjudication will be granted in favor of Apple on Qualcomm’s
 4   claims for breach of Section 7 of the BCPA.
 5   C.    Breach of the Implied Covenant of Good Faith and Fair Dealing
 6         In Count VII of the Qualcomm’s SACC, Qualcomm claims that Apple breached
 7   the implied covenant of good faith and fair dealing. SACC at 161. Qualcomm pursues
 8   this claim on grounds that Apple primed regulators before signing the BCPA to
 9   investigate Qualcomm, and then Apple assisted those regulators in the very investigations
10   Apple induced during the term of the BCPA. Id. at 15.
11         “The covenant of good faith and fair dealing, implied by law in every contract,
12   exists merely to prevent one contracting party from unfairly frustrating the other party's
13   right to receive the benefits of the agreement actually made.” Guz v. Bechtel Nat. Inc., 24
14   Cal. 4th. 317, 349 (2000). Or, to put it another way, the implied covenant imposes upon
15   each party the obligation to do everything that the contract presupposes they will do to
16   accomplish its purpose.” Chateau Chamberay Homeowners Ass’n v. Associated Int’l Ins.
17   Co., 90 Cal. App. 4th 335, 345 (2001) (citation and quotation marks omitted). The duties
18   that are owed under the implied covenant are variable and will depend on the contractual
19   purposes. Love v. Fire Ins. Exchange, 221 Cal. App. 3d 1136, 1147 (1990). The implied
20   covenant does not prohibit actions that are expressly authorized by the contract’s terms.
21   Carma Developers, Inc. v. Marathon Development California, Inc., 2 Cal. 4th 342, 374
22   (1992).
23         As far as the BCPA’s purpose, the BCPA’s recitals state that “
24
25                                         BCPA at 1. None of the complained of actions by
26   Apple in communicating with regulators affected Qualcomm’s ability to obtain “
27                            ”. As to “                             ”, Qualcomm has not
28

                                                   32
                                                                               3:17-cv-108-GPC-MDD
 1   specified what type of cooperation that it was denied. Qualcomm has not shown that
 2   Apple engaged in actions that deprived it of the benefits that it sought by this provision.
 3         Throughout this litigation, Qualcomm has asserted that the BCPA sought to keep
 4   the peace given Apple’s propensity to initiate and engage in costly litigation. However,
 5   this claim is contradicted by the express language of Section 7. The BCPA does not
 6   impose a peace that prohibits all litigation. It is limited to litigation that raises a claim
 7   alleging the failure to offer a license on FRAND terms or a claim that the sale of a
 8   Qualcomm component exhausts any of Qualcomm’s patents. During the term of the
 9   BCPA, Apple did not file suit against Qualcomm, initiate any informal investigation
10   against Qualcomm or broaden any ongoing investigation as to add FRAND or exhaustion
11   issues.
12                1.     Pre-BCPA Induction
13         Qualcomm contends that Apple violated the implied covenant by “having primed
14   regulators (before the signing of the BCPA) to investigate Qualcomm,” and then “took
15   repeated actions during the term of the BCPA to deny Qualcomm the peace for which it
16   had bargained, including by further assisting those regulators in the very investigations
17   Apple induced.” Qualcomm Opp. at 15.
18         Recognizing that a pre-BCPA action cannot operate to breach a later formed
19   contract, Qualcomm relies on a theory that this Court has already found is against public
20   policy, that is, Apple may not assist regulators in the very investigation it induced.
21   However, balancing the interest of the consumer with Qualcomm’s rights, it would be
22   wrong to assist in concealing and withholding information regarding Qualcomm’s
23   licensing practices that were being investigated to be anticompetitive.
24         In 2012, Apple believed that Qualcomm’s royalties were supra FRAND and
25   questioned the legality of Qualcomm’s licensing practices. As a result of its view, Apple
26   met with                                       in order to describe their concerns regarding
27   Qualcomm’s licensing practices. Meanwhile, Apple was negotiating with Qualcomm
28   towards a set of contracts relating to the supply of chipsets used in Apple iPhones and

                                                    33
                                                                                   3:17-cv-108-GPC-MDD
 1         “[T]he failure to reach a meeting of the minds on all material points prevents the
 2   formation of a contract even though the parties have orally agreed upon some of the
 3   terms, or have taken some action related to the contract.” Bustamante v. Intuit, Inc., 141
 4   Cal. App. 4th 199, 215 (2006). “Mutual assent is determined under an objective standard
 5   applied to the outward manifestations or expressions of the parties, i.e., the reasonable
 6   meaning of their words and acts, and not their unexpressed intentions or understandings.”
 7   Am. Employers Grp., Inc. v. Employment Dev. Dep’t, 154 Cal. App. 4th 836, 847 (2007)
 8   (citation omitted). “[I]n determining whether there has been a mutual consent to contract
 9   the courts are not interested in the subjective intent of the parties, but only in their
10   objective intent—that is, what would a reasonable man believe from the outward
11   manifestations of consent.” Leo F. Piazza Paving Co. v. Bebek & Brkich, 141 Cal. App.
12   2d 226, 230 (1956).
13         “When a contract is reduced to writing, the intention of the parties is to be
14   ascertained from the writing alone, if possible....” Cal. Civ. Code § 1639. In a case
15   involving a written contract, whether there was a meeting of the minds “must be
16   determined from the written contract itself, and if a reasonable and lawful construction
17   can be given to the contract, then that is where we must conclude the minds of the parties
18   met.” Quantification Settlement Agreement Cases, 201 Cal. App. 4th 758, 816–17
19   (2011). “[O]rdinarily one who signs an instrument which on its face is a contract is
20   deemed to assent to all its terms.” Marin Storage & Trucking, Inc. v. Benco Contracting
21   & Eng’g, Inc., 89 Cal. App. 4th 1042, 1049 (2001).
22         Qualcomm has failed to raise a genuine dispute of material fact regarding a lack of
23   meeting of the minds with respect to Section 7. Qualcomm only points to the parties’
24   subjective interpretations of Section 7. These interpretations were expressed only years
25   after the BCPA was signed. Qualcomm does not point to any evidence that its
26   interpretation was outwardly manifested or expressed during the formation of the BCPA.
27         Notably, this contract has been reduced to writing. The BCPA also contains a
28   merger clause: “

                                                    36
                                                                                  3:17-cv-108-GPC-MDD
 1
 2
 3
 4                                 BCPA at 9.
 5         Qualcomm also fails to overcome the written terms of the contract itself. The
 6   BCPA does not contain any reference to truthfulness or falsity of Apple’s responses to
 7   communications to government agencies. However, the Court has interpreted Section 7
 8   as to prohibit “objectively baseless” responses. In addition, Section 7 only speaks to
 9   inducement of Litigation. As discussed above, based upon the clear language of Section
10   7, the inquiry is whether Apple actively induced Litigation, irrespective of whether
11   Apple’s responses were true or false.
12         The Court concludes that Qualcomm has failed to raise a genuine issue of disputed
13   fact as to whether the parties had a meeting of the minds, and partial summary judgment
14   is entered in favor of Apple on the unjust enrichment claim.
15   E.    Qualcomm’s Claim for Breach of Section 4 of BCPA
16         Section 4 of the BCPA provides:
17
18
19
20                    BCPA at 2.
21         Qualcomm claims that Apple breached Section 4 of the BCPA by discouraging the
22   CMs from making royalty payments to Qualcomm under their licensing agreements, by
23   interfering with the audit procedures, and by directing the CMs to misstate the net selling
24   price of the devices they sell to Apple. SACC ¶ 360. Qualcomm’s expert, Ambreen
25   Salters, was “
26
27                                                                  .” SOF 58. Salters opined
28

                                                 37
                                                                              3:17-cv-108-GPC-MDD
 1   that Qualcomm is
 2                         Id.
 3         Apple contends that it is entitled to summary judgment that Qualcomm cannot
 4   recover the BCPA payments based on a breach of Section 4. Apple Mem. at 15. First,
 5   Apple points to California Civil Code § 3300, which provides that measure of damages
 6   for a breach of contract “is the amount which will compensate the party aggrieved for all
 7   the detriment proximately caused thereby, or which, in the ordinary course of things,
 8   would be likely to result therefrom.” Apple takes the position that the BCPA Payments
 9   are only relevant to Section 7 and have nothing to do with Section 4. Apple notes that
10   Section 7 provides that Qualcomm’s payment obligations “                                 ”
11
12         Apple next points to the BCPA’s limitation of liability, which provides: “
13
14
15                                                                                     .” BCPA at
16   16. Because of this limitation, Apple argues that the BCPA only provides for general
17   damages as recoverable. “[G]eneral damages are a natural and necessary consequence of
18   a contract breach, [and] they are often said to be within the contemplation of the parties,
19   meaning that because their occurrence is sufficiently predictable the parties at the time of
20   contracting are ‘deemed’ to have contemplated them.” Lewis Jorge Constr. Mgmt., Inc.
21   v. Pomona Unified Sch. Dist., 34 Cal. 4th 960, 968 (2004). Apple argues that the BCPA
22   payments are not in any way related to the breach of Section 4 and do not flow directly
23   and necessarily from Apple’s alleged breach of Section 4.
24         Qualcomm first argues that Apple failed to meet its burden to show a lack of
25   genuine dispute as to whether Apple breached Section 4. Qualcomm Opp. at 18.
26   However, Apple has moved for partial summary judgment solely as the damages issue of
27   this claim, and is not required to establish a lack of dispute as to the breach in order to
28   obtain partial summary judgment on the damages issue.

                                                   38
                                                                                 3:17-cv-108-GPC-MDD
 1         Qualcomm next responds that damages are a factual matter for the jury to decide.
 2   Qualcomm Opp. at 18. A court may rule, as a matter of law, that certain types of
 3   damages are not general damages. See Lewis Jorge, 34 Cal. 4th 960 (holding that
 4   plaintiff’s lost profits were not general damages). Moreover, “[i]n breach of contract
 5   actions, damages cannot be presumed to flow from liability. It is essential to establish a
 6   causal connection between the breach and the damages sought.” Crossroads Inv’rs, L.P.
 7   v. Fed. Nat’l Mortg. Assn., 13 Cal. App. 5th 757, 792 (2017) (citation and quotation
 8   marks omitted). While Qualcomm is correct that “[o]rdinarily, the issue of causation [of
 9   damages] is a question of fact for the jury, . . . under the principles applicable to directed
10   verdict motions” (which would seem to apply to summary judgment motions), “if there is
11   no substantial evidence to support a verdict in plaintiff's favor if such a verdict were
12   given, and no other reasonable conclusion is legally deducible from the evidence, the trial
13   court is entitled to decide the issue as a matter of law.” Id. at 32 (citation and quotation
14   marks omitted).
15         Apple met its initial burden of showing that the BCPA payments as damages did
16   not flow directly from the alleged breach of Section 4. The burden then switched to
17   Qualcomm to make a sufficient showing of a genuine dispute of fact with respect to the
18   proximate causation of damages. Qualcomm does not make any argument on how the
19   BCPA payments are general damages, and thus not excluded by the BCPA’s limitation
20   on liability, nor does Qualcomm explain how the BCPA payments are damages
21   proximately caused by the alleged breach of Section 4. Qualcomm’s bare assertion that
22   damages are a jury issue is not enough, because California does not presume that contract
23   damages were proximately caused by the breach, and Qualcomm must put forth evidence
24   to establish causation.
25         Apple’s argument is persuasive that the BCPA payments were only consideration
26   for Apple’s promise not to initiate or induce Litigation. The Court concludes that
27   Qualcomm has not carried its burden on this issue, and partial summary judgment should
28

                                                   39
                                                                                 3:17-cv-108-GPC-MDD
 1     • (4) GRANTS Apple’s Motion for Partial Summary Judgment on Count IX’s
 2        Request for Declaration That Qualcomm Is Released from Any Obligation To
 3        Make Further Payments Under the BCPA.
 4   IT IS SO ORDERED.
 5   Dated: March 12, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            42
                                                                      3:17-cv-108-GPC-MDD
